Nebraska Advance Sheets
	                             STATE v. RICHARDSON	847
	                               Cite as 285 Neb. 847

following the judicial foreclosure of a trust deed is governed
by the general 5-year statute of limitations for actions on writ-
ten contracts in § 25-205. Because First National’s deficiency
action was brought within 5 years of the judicial sale of the
real property, the district court erred in granting the Daveys’
motion for summary judgment on the ground that the action
was barred as untimely. Accordingly, we reverse the judgment
and remand the cause for further proceedings consistent with
this opinion.
	R eversed and remanded for
	                                 further proceedings.
   McCormack, J., participating on briefs.


                State of Nebraska, appellee, v. Bryan
                   Van Richardson, Jr., appellant.
                                   ___ N.W.2d ___

                        Filed May 10, 2013.     No. S-11-921.

 1.	 Trial: Evidence: Appeal and Error. An appellate court reviews the trial court’s
     conclusions with regard to evidentiary foundation and witness qualification for an
     abuse of discretion.
 2.	 Convictions: Proof. To sustain a conviction based on information derived from
     an electronic or mechanical measuring device, there must be reasonable proof
     that the measuring device was accurate and functioning properly.
 3.	 Trial: Evidence: Juries: Verdicts: Appeal and Error. Evidentiary error is harm-
     less when improper admission of evidence did not materially influence the jury to
     reach a verdict adverse to substantial rights of the defendant.
 4.	 Trial: Verdicts: Appeal and Error. Harmless error review looks to the basis
     on which the trier of fact actually rested its verdict; the inquiry is not whether
     in a trial that occurred without the error a guilty verdict would surely have been
     rendered, but, rather, whether the actual guilty verdict rendered in the questioned
     trial was surely unattributable to the error.
 5.	 Double Jeopardy: Evidence: New Trial: Appeal and Error. The Double
     Jeopardy Clause does not forbid a retrial so long as the sum of all the evidence
     admitted by a trial court would have been sufficient to sustain a guilty verdict.

  Petition for further review from the Court of Appeals,
Inbody, Chief Judge, and Moore and Riedmann, Judges, on
appeal thereto from the District Court for Hall County, James
D. Livingston, Judge. Judgment of Court of Appeals reversed,
and cause remanded with directions.
    Nebraska Advance Sheets
848	285 NEBRASKA REPORTS



  Jerry Fogarty for appellant.
  Jon Bruning, Attorney General, and Nathan A. Liss for
appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
  Miller-Lerman, J.
                       NATURE OF CASE
   We granted the petition for further review of the Nebraska
Court of Appeals’ decision in which it affirmed the convic-
tion and sentence of Bryan Van Richardson, Jr., in the district
court for Hall County for possession of a controlled substance,
cocaine, with intent to distribute. The sole issue on which
Richardson sought further review was whether there was suf-
ficient foundation regarding the accuracy of a scale used to
weigh the cocaine in order to admit evidence of the weight.
Because we conclude that the foundation was not sufficient,
we reverse the decision of the Court of Appeals and remand
the cause to the Court of Appeals with directions to reverse
Richardson’s conviction and sentence and to remand the cause
to the district court for a new trial.
                    STATEMENT OF FACTS
   Richardson was charged with possession of a controlled
substance, cocaine, with intent to distribute in violation of Neb.
Rev. Stat. § 28-416 (Reissue 2008). The State alleged that the
quantity of cocaine involved was between 10 and 28 grams.
Section 28-416(7)(c) provides that with respect to cocaine, a
violation of the statute is a Class ID felony if the quantity of
cocaine involved is at least 10 but less than 28 grams. The
offense is a lesser or greater felony depending on the quantity
of the controlled substance involved. Evidence of the weight
of the cocaine involved is therefore relevant to determine the
grade of the offense.
   At trial, the State’s witnesses included Craig Redinger, who
had agreed to work with a drug task force in exchange for the
dismissal of a pending burglary charge against him. Redinger
testified generally that working with State Patrol investigators
                   Nebraska Advance Sheets
	                     STATE v. RICHARDSON	849
	                       Cite as 285 Neb. 847

in a controlled buy, he arranged to purchase cocaine from
Richardson. Redinger testified that during the purchase, he
watched Richardson weigh the cocaine on a digital scale and
the scale showed that the cocaine and the baggie in which it
was contained weighed 11.2 grams. Richardson objected to
this testimony based on “accuracy of the scale” and foundation.
The district court overruled Richardson’s objection.
   The State also called Sarah Pillard, a chemist for the
Nebraska State Patrol crime laboratory, as a witness. Pillard
tested the substance Redinger purchased from Richardson, and
it tested positive for cocaine. She also weighed the cocaine.
Pillard testified that she routinely used the crime laboratory’s
scale and that she had gone through the weighing procedure
“[t]housands” of times. She testified that the crime labora-
tory had its scale calibrated by the manufacturer once a year
and that laboratory personnel checked every Friday to make
sure the scale was working and would calibrate if necessary.
Pillard testified that she followed the usual procedure to weigh
the cocaine in this case. The State asked Pillard the weight of
the cocaine. The court sustained Richardson’s objection to the
statement regarding weight based on “lack of sufficient and
proper foundation.”
   The State then questioned Pillard further regarding the
scale. Pillard testified that the calibration was checked once
a week by one of the chemists in the laboratory and that the
calibration would have been checked within at least a week
of the time the substance in this case was weighed. She testi-
fied that if there was an inconsistency with the calibration, the
scale would be taken out of use until the manufacturer came
in to repair it. She further testified that during the time she
had been at the laboratory, she had never had an issue with
the calibration of the scale, and that she was not aware of any
issue with the calibration of the scale at the time she tested the
cocaine in this case. The State again asked Pillard the weight
of the cocaine, and this time, the court overruled Richardson’s
objection based on “lack of proper and sufficient foundation,
foundation contains hearsay and confrontation.” Pillard testi-
fied that the weight of the cocaine, excluding its packaging,
was 10.25 grams.
    Nebraska Advance Sheets
850	285 NEBRASKA REPORTS



   The jury found Richardson guilty, and it further found that
the quantity of the mixture containing cocaine was 10.25
grams. The court entered judgment based on the verdict and
sentenced Richardson to imprisonment for 3 to 6 years.
   Richardson appealed to the Court of Appeals and asserted
that the district court erred when, inter alia, it admitted evi-
dence as to the weight of the cocaine over his objection.
Richardson does not seek further review of the Court of
Appeals’ disposition of his other assignments of error, so
they are not detailed herein. The Court of Appeals rejected
Richardson’s assignments of error and affirmed his convic-
tion and sentence. State v. Richardson, No. A-11-921, 2012
WL 4795684 (Neb. App. Oct. 2, 2012) (selected for posting to
court Web site).
   We granted Richardson’s petition for further review.

                 ASSIGNMENT OF ERROR
   Richardson claims that the Court of Appeals erred when
it affirmed the district court’s admission of evidence of the
weight of the cocaine over his objection that there was not suf-
ficient foundation regarding the accuracy of the scale used to
weigh the cocaine.
                 STANDARDS OF REVIEW
   [1] An appellate court reviews the trial court’s conclusions
with regard to evidentiary foundation and witness qualification
for an abuse of discretion. State v. Gutierrez, 272 Neb. 995,
726 N.W.2d 542 (2007), abrogated on other grounds, State v.
Thorpe, 280 Neb. 11, 783 N.W.2d 749 (2010).

                          ANALYSIS
   We note as a preliminary matter that in rejecting Richardson’s
arguments regarding evidence of weight, the Court of Appeals
noted that although Richardson mentioned both Redinger’s
and Pillard’s testimony, his argument focused on Pillard’s
testimony. The Court of Appeals therefore considered only
Pillard’s testimony and Richardson’s objections thereto. In sup-
port of further review, Richardson again mentions Redinger’s
testimony, but he makes no argument that the Court of Appeals
                  Nebraska Advance Sheets
	                     STATE v. RICHARDSON	851
	                       Cite as 285 Neb. 847

erred by failing to address Redinger’s testimony. We therefore
limit our analysis on further review to Pillard’s testimony.
However, because we remand for a new trial, we note that
if the State again attempts to present testimony regarding
the weight of the items shown on Richardson’s digital scale,
the admissibility of such evidence will be governed by the
principles set forth herein with respect to Pillard’s testimony
regarding weight.
   On further review, Richardson asserts that the Court of
Appeals erred when it affirmed the district court’s admission
of Pillard’s testimony regarding the weight of the cocaine. We
conclude that the State did not present sufficient foundation
regarding the accuracy of the scale used by Pillard and that
therefore it was error for the district court to admit Pillard’s
testimony regarding weight and for the Court of Appeals to
affirm such admission. We further conclude that the error was
not harmless and that it requires reversal of Richardson’s con-
viction, but that Richardson may be retried on remand.
Foundation Regarding the Accuracy of the Scale
Used to Measure Weight Is Necessary Before
Evidence of Weight May Be Admitted.
   As urged by the State and as reflected by the Court of
Appeals’ opinion, it appears that there is some uncertainty
whether under Nebraska law it is necessary to provide foun-
dation regarding the accuracy of a scale before evidence of
weight measured by such scale may be admitted or whether
the accuracy of the scale is instead a factual issue to be
determined by the jury. We conclude that the adequacy of the
foundation regarding the accuracy of the scale is required to
be determined by the court before evidence of weight may
be admitted.
   We note first that certain statutes control the admission
of evidence of results obtained using some specific types of
tests or measurement devices. See, Neb. Rev. Stat. § 60-6,192
(Reissue 2010) (speed measurement devices); Neb. Rev. Stat.
§ 60-6,201 (Reissue 2010) (tests to measure alcohol concentra-
tion in blood, breath, or urine). However, there is no statute
that specifically addresses admission of evidence of weight
    Nebraska Advance Sheets
852	285 NEBRASKA REPORTS



obtained using a measurement device such as the scale at issue
in this case.
   [2] This court has imposed requirements that apply gener-
ally to evidence obtained using a measurement device of any
sort. See, State v. Canady, 263 Neb. 552, 641 N.W.2d 43
(2002) (involving thermometer used to measure temperature
of bath water); State v. Chambers, 233 Neb. 235, 444 N.W.2d
667 (1989) (involving stopwatch used to measure time). In
Canady, we stated that “to sustain a conviction based on
information derived from an electronic or mechanical measur-
ing device, there must be reasonable proof that the measur-
ing device was accurate and functioning properly.” 263 Neb.
at 563, 641 N.W.2d at 53 (citing State v. Chambers, supra).
Although this proposition can be read as pertaining to the suf-
ficiency of evidence rather than the admission of evidence,
in both Canady and Chambers, we treated the requirement
of reasonable proof of accuracy and proper functioning of a
measurement device as applying to the admissibility of evi-
dence regarding measurements obtained using the device. In
Canady, we concluded that “the district court erred in allow-
ing [a witness] to testify as to the exact temperature of the
water because there was no proof that the thermometer was
accurate.” 263 Neb. at 563, 641 N.W.2d at 53. In Chambers,
we concluded that a trial court committed “reversible error
in admitting evidence of speed calculated [in part] through
information from [a] stopwatch” when there was not adequate
evidence to verify the accuracy of the stopwatch. 233 Neb. at
242, 444 N.W.2d at 671.
   In rejecting Richardson’s argument based on Chambers,
the Court of Appeals distinguished Chambers by explaining
that Chambers involved a speeding violation and that relevant
statutes contained specific requirements for verification of
accuracy of speed measurement devices. The Court of Appeals
erred in distinguishing Chambers on such basis. In Chambers,
we determined that the stopwatch at issue was not a “speed
measurement device” under the statute, because it measured
only time but not distance, and that therefore the statutory
requirements did not apply. Even though this court determined
that admission of the evidence was not governed by the statute,
                   Nebraska Advance Sheets
	                     STATE v. RICHARDSON	853
	                       Cite as 285 Neb. 847

this court nevertheless required foundation regarding the accu-
racy and proper functioning of the stopwatch before admitting
evidence obtained using the device, because the evidence was
“information derived from an electronic or mechanical measur-
ing device.” The holding in Chambers was not based on the
statute; instead, it was based on principles applicable to “infor-
mation derived from an electronic or mechanical measuring
device.” Because the scale at issue in the present case is also
an “electronic or mechanical measuring device,” we conclude
that the principles set forth in Chambers and later in Canady
are applicable here.
   The Court of Appeals found that two cases cited by the
State—State v. Smith, 187 Neb. 152, 187 N.W.2d 753 (1971),
and State v. Infante, 199 Neb. 601, 260 N.W.2d 323 (1977)—
were more applicable precedent than State v. Chambers, 233
Neb. 235, 444 N.W.2d 667 (1989), and State v. Canady, 263
Neb. 552, 641 N.W.2d 43 (2002). Smith and Infante both
involved convictions for controlled substance violations in
which testimony regarding the weight of the substance was
at issue. The Court of Appeals appeared to accept the State’s
argument that Smith and Infante stood for the proposition that
in a case where the weight of a controlled substance was at
issue, “the accuracy of the scale was a matter of weight and
credibility, not admissibility” and that “the credibility of the
testimony and the reliability of the scale were issues for the
jury.” State v. Richardson, No. A-11-921, 2012 WL 4795684
at *5 (Neb. App. Oct. 2, 2012) (selected for posting to court
Web site). Based on this understanding of precedent, the Court
of Appeals concluded that the district court did not err when it
rejected Richardson’s foundation objection.
   Both Smith and Infante predate Chambers and Canady. The
posture and record of objections in Smith and Infante differ
from Chambers and Canady. We do not read Smith and Infante
as saying that a court should not resolve the initial evidentiary
issue of whether there was sufficient foundation regarding the
accuracy of the scale to admit evidence of weight measured
using the scale. To the extent Smith and Infante are incon­
sistent with the principles in Chambers and Canady, Smith and
Infante are disapproved.
    Nebraska Advance Sheets
854	285 NEBRASKA REPORTS



   We conclude that the proposition from Chambers and
Canady to the effect that foundation regarding the accuracy
and proper functioning of the device is required to admit evi-
dence obtained from using the device applies when the elec-
tronic or mechanical measuring device at issue is a scale used
to weigh a controlled substance. We note that our application
of the proposition in this context is consistent with various
other states that require foundation regarding the accuracy of
a scale prior to admitting evidence regarding weight measured
by using the scale. See, Com. v. Podgurski, 81 Mass. App.
175, 961 N.E.2d 113 (2012); State v. Manewa, 115 Haw. 343,
167 P.3d 336 (2007); State v. Manning, 184 N.C. App. 130,
646 S.E.2d 573 (2007); State v. Taylor, 587 N.W.2d 604 (Iowa
1998); State v. Dampier, 862 S.W.2d 366 (Mo. App. 1993);
People v. Payne, 239 Ill. App. 3d 698, 607 N.E.2d 375, 180 Ill.
Dec. 481 (1993).

Foundation Was Not Sufficient to Admit Pillard’s
Testimony Regarding Weight Under the
Circumstances in This Case.
   Having determined that the Chambers/Canady standard
applies, we consider whether there was adequate foundation in
this case to admit Pillard’s testimony regarding the weight of
the cocaine. We conclude that there was not.
   As an initial matter, we note that our analysis in this case
demonstrates the importance of informative foundational evi-
dence regarding the accuracy and precision of the scale. In
particular, we note that the weight to which Pillard testified
was 10.25 grams, which is only .25 of a gram above the statu-
tory minimum to make the offense a Class ID felony. In this
regard, we note that the Court of Appeals of North Carolina
has stated that “ordinary scales, common procedures, and
reasonable steps to ensure accuracy must suffice” to establish
foundation for evidence of weight of a controlled substance.
State v. Diaz, 88 N.C. App. 699, 702, 365 S.E.2d 7, 9 (1988).
See, also, State v. Manning, supra. In Diaz, the court con-
cluded that the foundation provided in that case was adequate
for admission of evidence of weight. However, in reaching
such conclusion, the court noted that the weight of marijuana
                  Nebraska Advance Sheets
	                     STATE v. RICHARDSON	855
	                       Cite as 285 Neb. 847

in that case “exceeded the minimum weight charged by more
than 30,000 pounds” and stated that “‘the weight element . . .
becomes more critical if the State’s evidence of the weight
approaches the minimum weight charged.’” 88 N.C. App. at
702, 365 S.E.2d at 9.
   In a similar vein, the Missouri Court of Appeals in State
v. Dampier, 862 S.W.2d at 373, concluded that it was within
the trial court’s discretion to admit evidence as to weight
based on foundation provided by a pharmacist whose scales
were used to weigh marijuana and who “merely identified the
agencies which check his scales, described the frequency (or
infrequency) that this is done, and related that he had observed
no damage, chips or nicks in any of his weights since the
last inspection” and commented that “to his knowledge, they
had not malfunctioned in the past fifteen years.” However, in
reaching this conclusion, the court noted that only one-half of
one of four bags of the controlled substance had been weighed
and was found to be over the required minimum; the court
stated that because the weight of all four bags was therefore
clearly over the minimum, the “case did not hinge on meticu-
lously precise weight.” Id. at 374.
   The present case differs from the North Carolina and
Missouri cases described above, because Pillard’s testimony
was that Richardson possessed 10.25 grams, which was close
to the 10-gram minimum required to make the offense a
Class ID felony. Therefore, this is the type of case noted by the
North Carolina and Missouri courts where the precision of the
scale used to weigh the substance was of greater importance.
Although the lack of foundation present in this case might con-
ceivably have been harmless in a case where the weight was
well above the minimum, in the context of the present case, we
conclude that more precise foundation regarding accuracy of
the scale was required.
   As noted above, the trial court sustained Richardson’s initial
foundation objection to Pillard’s testimony regarding weight.
The State thereafter questioned Pillard further regarding the
scale. Pillard testified that the calibration was checked once
a week by one of the chemists in the laboratory and that the
calibration would have been checked within at least a week of
    Nebraska Advance Sheets
856	285 NEBRASKA REPORTS



the time the substance in this case was weighed. She testified
that if there was any inconsistency with the calibration, the
scale would be taken out of use until the manufacturer came in
to repair it. She further testified that in the time she had been
at the laboratory, she had never had any issue with the calibra-
tion of the scale, and that she was not aware of any issue with
the calibration of the scale at the time she tested the cocaine in
this case. The court then admitted the evidence.
   A court’s decision regarding sufficient foundation inevitably
involves discretion, and we do not attempt to catalog the man-
ner by which proper foundation is to be laid. However, at a
minimum where accuracy is claimed based on calibration, the
details of the object by which calibration is satisfied should
be described. Although Pillard testified that the calibration
of the scale in the laboratory was checked once a week, she
did not provide further testimony regarding the procedures
used to perform such calibration and whether such calibration
involved testing against a known weight. We note that in Com.
v. Podgurski, 81 Mass. App. 175, 187, 961 N.E.2d 113, 123
(2012), the Appeals Court of Massachusetts concluded that
“where the record [was] silent on any comparison involving
a test object of known measure,” sufficient foundational evi-
dence of accuracy had not been set forth, “thereby rendering
the weights measured by the scale inadmissible.” The court in
Podgurski noted that measurement against a known quantity
was consistent with the dictionary definition of “calibrate”
which it stated as “‘[t]o check, adjust, or determine by com-
parison with a standard (the graduations of a quantitative meas­
uring instrument).’” Id. (citing American Heritage Dictionary
of the English Language 264 (4th ed. 2006)). Although Pillard
stated the calibration was checked, the accepted definition of
calibration includes comparison to a standard, and thus the
foundation in this case should have specifically addressed
whether the scale was tested using a known reliable weight.
Furthermore, Pillard spoke only of general procedures used in
the laboratory without addressing the actual testing done on
the specific scale used in this case. She simply stated the gen-
eral procedures and indicated that there was nothing to make
                   Nebraska Advance Sheets
	                      STATE v. RICHARDSON	857
	                        Cite as 285 Neb. 847

her think such procedures had not been followed or that there
was a problem with the scale.
   We conclude that Pillard’s testimony regarding general pro-
cedures used by the laboratory was not sufficient foundation to
admit her testimony regarding the weight of the cocaine. The
foundation needed to be more specific to the particular scale
used in this case, such as the time period during which the
scale was calibrated prior to the weighing of the cocaine and
greater detail regarding the procedures used in the calibration,
including specifically whether the scale was tested against a
known weight.
   We conclude that the district court abused its discretion
when it determined that the foundation was sufficient in this
case. The court therefore erred when it admitted Pillard’s testi-
mony regarding the weight of the cocaine. Having determined
admission of the evidence was in error, we next consider
whether such error was harmless.

The Admission of Evidence Regarding the Weight
of the Cocaine Was Not Harmless Error.
   [3,4] Evidentiary error is harmless when improper admis-
sion of evidence did not materially influence the jury to reach
a verdict adverse to substantial rights of the defendant. State
v. Freemont, 284 Neb. 179, 817 N.W.2d 277 (2012). Harmless
error review looks to the basis on which the trier of fact actu-
ally rested its verdict; the inquiry is not whether in a trial that
occurred without the error a guilty verdict would surely have
been rendered, but, rather, whether the actual guilty verdict
rendered in the questioned trial was surely unattributable to the
error. Id.
   Pillard’s testimony regarding weight was clearly crucial to
determining the grade of the offense. The jury found that the
weight was 10.25 grams, and Pillard’s testimony was the only
evidence from which this amount could be found. The jury
obviously accepted the weight stated by Pillard. This finding
was not only relevant to the grading of the offense; it was
also relevant to Richardson’s guilt for the distribution offense
charged. We have stated that the quantity of a controlled
    Nebraska Advance Sheets
858	285 NEBRASKA REPORTS



substance possessed by a defendant can be circumstantial evi-
dence of the defendant’s intent to distribute such controlled
substance. See State v. Draganescu, 276 Neb. 448, 755 N.W.2d
57 (2008). Therefore, Pillard’s testimony regarding the weight
of the cocaine could have influenced the jury’s finding that
Richardson possessed the cocaine with the intent to distrib-
ute it.
   We conclude that the error in admitting Pillard’s testimony
regarding weight without sufficient foundation regarding the
scale used to determine the weight was not harmless and
that therefore it requires reversal of Richardson’s conviction
for possession of controlled substance, cocaine, with intent
to distribute.

A New Trial May Be Had on Remand.
   [5] Having found reversible error, we are required to deter-
mine whether all of the evidence admitted by the district court
was sufficient to sustain Richardson’s conviction. The Double
Jeopardy Clause does not forbid a retrial so long as the sum of
all the evidence admitted by a trial court would have been suf-
ficient to sustain a guilty verdict. State v. Payne-McCoy, 284
Neb. 302, 818 N.W.2d 608 (2012).
   The evidence admitted showed that Richardson possessed
a substance that was determined to be cocaine. Based on the
erroneously admitted testimony by Pillard, there was evidence
that the quantity of cocaine involved was 10.25 grams, which,
as discussed above, contributed to the jury’s findings of the
weight involved for the purpose of grading the offense and that
Richardson had intent to distribute. The evidence admitted by
the trial court, properly or not, was sufficient to sustain a guilty
verdict of the crime charged, and the Double Jeopardy Clause
does not bar retrial.

                        CONCLUSION
   We conclude that the district court erred when it admitted
Pillard’s testimony regarding the weight of the cocaine without
sufficient foundation regarding the accuracy of the scale. We
further conclude that such error was not harmless. We therefore
reverse the decision of the Court of Appeals which affirmed
                        Nebraska Advance Sheets
	                      ROBERTSON v. JACOBS CATTLE CO.	859
	                            Cite as 285 Neb. 859

Richardson’s conviction and sentence. We remand the cause to
the Court of Appeals with directions to reverse Richardson’s
conviction and sentence and to remand the cause to the district
court for a new trial.
                     R eversed and remanded with directions.



    James E. Robertson et al., appellants and cross-appellees,
         v. Jacobs Cattle Company, a partnership, et al.,
                 appellees and cross-appellants.
                                    ___ N.W.2d ___

                         Filed May 10, 2013.     No. S-12-370.

 1.	 Partnerships: Accounting: Appeal and Error. An action for a partnership dis-
     solution and accounting between partners is one in equity and is reviewed de
     novo on the record.
 2.	 Equity: Appeal and Error. On appeal from an equity action, an appellate court
     resolves questions of law and fact independently of the trial court’s determina-
     tions. But when credible evidence is in conflict on material issues of fact, an
     appellate court considers and may give weight to the fact the trial court observed
     the witnesses and accepted one version of the facts over another.
 3.	 Statutes. Statutory interpretation presents a question of law.
 4.	 Partnerships. The interpretation of a partnership agreement presents a question
     of law.
 5.	 Judgments: Appeal and Error. An appellate court independently reviews a
     lower court’s rulings on questions of law.
 6.	 Partnerships: Time. The Uniform Partnership Act of 1998 applies to any
     Nebraska partnership, including those formed prior to January 1, 1998.
 7.	 Partnerships. Under the Revised Uniform Partnership Act, the dissociation of a
     partner does not necessarily cause a dissolution and winding up of the partner-
     ship’s business. Generally, the partnership must be dissolved and its business
     wound up only upon the occurrence of one of the events listed in § 801 of the
     Revised Uniform Partnership Act, upon which Neb. Rev. Stat. § 67-439 (Reissue
     2010) is based.
 8.	 ____. Where a court determines that the conduct of one or more partners
     constitutes grounds for dissociation by judicial expulsion under Neb. Rev.
     Stat. § 67-431(5)(c) (Reissue 2010) and dissolution under Neb. Rev. Stat.
     § 67-439(5)(b) (Reissue 2010), and there are no other grounds for dissolution, the
     court may in its discretion order either dissociation by expulsion of one or more
     partners or dissolution of the partnership.
 9.	 Statutes: Appeal and Error. The language of a statute is to be given its plain and
     ordinary meaning, and an appellate court will not resort to interpretation to ascer-
                                                                 ­
     tain the meaning of statutory words which are plain, direct, and unambiguous.